DETAILED ACTION
This action is pursuant to the claims filed on January 21, 2021. Claims 1-20 are pending. Claims 1-8 are withdrawn. A final action on the merits of claims 9-20 are as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (hereinafter ‘Chan’, U.S. PGPub. No. 2010/0076331, see IDS), and further in view of He et al. (hereinafter ‘He’, CN 102613969, see IDS).
In regards to claim 9, Chan discloses a method of collecting ECG signals for an individual of a wearable apparatus ([0008]: three-lead ECG wristwatch as shown in Fig. 3A), comprising: 
determining, by an ECG sensor, a three-lead ECG signal by collecting ECG signals from close circuits formed by a first ECG sensor electrode, a second ECG sensor electrode, and a third ECG sensor electrode ([0017]-[0019]: electrodes 4, 5, and 6  form a triangle electrical loop during the three-lead ECG measurement);
receiving, by a microcontroller unit (MCU), the three-lead ECG signal, wherein the wearable apparatus comprises the first ECG sensor electrode, the second ECG sensor electrode, the third ECG sensor electrode, the ECG sensor, and the MCU ([0018]-[0019], [0021]-[0022], [0023]: ECG circuits 52 sent acquired ECG signal through A/D converter to the microprocessor 52 to process and obtain the three-lead ECG and transfer data wirelessly to an external processor). 
However, Chan fails to disclose setting a lead signal to zero to reduce power consumption and noise interference. 
He teaches a method of determining whether an electrode is detached from an individual ([0034]-[0045]) by comparing the corresponding signal from the electrode with a fixed threshold.  When the amplitude of the signal exceeds the fixed threshold the electrode is 
In regards to claim 11, Chan further discloses sending, by a communication interface, the three-lead ECG signal to a host device, wherein the wearable apparatus comprises the communication interface ([0018], [0019], [0023]: the ECG data can be transmitted via a wireless module 26, 56 to a personal computer or hospital computer 62).
In regards to claim 14, Chan further discloses determining whether the ECG sensor electrode is detached from the individual based upon impedance sensing, photo-detection and/or pressure sensing ([0020]) and once determining that the ECG sensor electrode is in contact with the skin, collecting the ECG signals from the closed circuits formed by the first ECG sensor electrode, the second ECG sensor electrode, and the third sensor electrode ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a pressure, impedance or infrared contact sensing for all three ECG sensor electrodes so as to ensure that a proper contact is made between the user and each of the electrodes during ECG measurement ([0008]). Sensing electrode skin contact is well-known in the art since poor electrode skin contact results in inaccurate and drop-off of ECG signals. 
Additionally, He teaches the use of judgement logic to determine whether the electrodes are not in contact with the skin ([0093]) and notify the user with a signal drop-off. It is only when the electrodes are in contact with the skin that the electrodes output biopotential signals. Therefore, the use of any of the method steps to determine the detachment of the electrodes is well-known in the art and a predictable result would ensue. 
In regards to claim 16, Chan further discloses collecting a Lead I ECG signal from a first closed circuit formed by the first ECG sensor electrode and the second ECG sensor electrode ([0021]-[0022]: potential difference between electrodes 3,4 identified as lead I ); collecting a Lead II ECG signal from a second closed circuit formed by the second ECG sensor electrode and the third ECG sensor electrode ([0022]: potential difference between electrodes 3,5 identified as lead II) and collecting a LEAD III ECG signal from a third closed circuit formed by the third ECG sensor electrode and the first ECG sensor electrode ([0022]: potential difference between electrode 4,5 identified as lead III).
In regards to claim 17, Chan further discloses determining a six-lead ECG signal by determining augmented unipolar limb-lead ECG signal based on the three-lead ECG signal ([0022]: Lead AVR, Lead AVL and lead AVF are calculated).
In regards to claim 19, Chan further discloses sensing, by a communication interface, the six-lead ECG signal to a host device, wherein the wearable apparatus comprises the communication interface ([0022]-[0023]: microprocessor 54 wirelessly transfers the ECG measurements to personal or hospital computer 62).
Claims 10, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and He, and further in view of Solosko (U.S. PGPub. No. 2012/0101396).
In regards to claim 10, 12 & 13, Chan/He combination discloses the invention substantially as claimed in claim 9 and discussed above. 
However, Chan/He combination does not disclose the method step of determining, by MCU, by a host device, a cardiovascular disease type for the individual based on the three-lead ECG signal, wherein the host device comprises at least one of a server and a phone.
Solosko teaches an ECG monitor (30 in Fig. 3a-3b & 4) configured to monitor, analyze and record three-lead ECG signal ([0049]-[0050]). Furthermore, Solosko teaches detecting abnormality in ECG signal and if an arrhythmia is detected, wirelessly sending the information to a cellphone or a medical specialist for any necessary review ([0049]). Given that Chan is concerned to detecting arrhythmias, it would have been obvious to program the MCU and/or the host device and incorporate a method step of analyzing the three-lead ECG signal to determine a cardiovascular disease type and display and/or notify via a cellphone or a server for necessary medical action as taught by Solosko ([0049]) as doing so involves routine skilled in the art and a predictable result would ensue.
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and He, and further in view of Thomson et al. (hereinafter ‘Thomson’, U.S. PGPub. No. 2015/0018660).
In regards to claim 18 and 20, Chan/He combination discloses the invention substantially as claimed in claim 17 and discussed above. 
However, Chan/He combination does not disclose determining, by the MCU or the host device, a cardiovascular disease type for the individual based on the six-lead ECG signal.
Thomson teaches a method for measuring and monitoring six-lead ECG signal ([0216]) via a sensor device ([0179]) and a computing device ([0179]). Thomson further discusses that ECG signals may be analyzed automatically to detect arrhythmias prior to transmitting the signal to the computing device ([0340]). More complex data analysis of ECG signal (e.g. duration, amplitude and morphology of each of the Q, R, S, T, and U waves) may be used to determine cardiac diseases or cardiac irregularities (e.g. arrhythmias, enlarged atrium, myocardial infarction, etc., [0183]-[0186]). Therefore, it would have been obvious to one of ordinary skill in . 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 15, while He discloses setting the lead signal in the data channel to be zero, it fails to determine a data channel corresponding to the detached ECG sensor electrode and transmitting the lead signal in the data channel and collecting the ECG signal from close circuit formed by the at least one ECG sensor electrode attached to the individual. He only discloses that once the leads are connected to the patient, it outputs a biopotential signal. Therefore, He fails to transmit the lead signal that is set to zero in the data channel as required in claim 15. Accordingly, claim 15 incorporates allowable subject matter. 
Response to Arguments
Applicant’s argument filed on January 21, 2021 is acknowledged.
Applicant’s amendment of claim 15, which was indicated as claim 13, overcomes the 112b rejection.
Applicant’s argument that Chan (U.S. PGPub. No. 2010/0076331) fails to disclose the newly amended claim limitation reciting in part, “setting a lead signal to zero to reduce power consumption and noise interference” has been considered and is persuasive. Therefore, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/10/2021